


Exhibit 10.12(ii)

 

AMENDMENT 3

 

TO

 

ANACOR PHARMACEUTICALS, INC.

 

ADVISORY BOARD AGREEMENT

 

This Amendment, effective January 1, 2012 (the “Effective Date”), is to Advisory
Board Agreement commencing October 1, 2005, and any subsequent Amendments (the
“Agreement”) between Anacor Pharmaceuticals, Inc. (“Company”) and Lucy Shapiro,
Ph.D.(“Advisor”), together, the Parties.

 

Pursuant to this Amendment, the Parties agree as follows:

 

1.              The term of the Agreement, as defined in Section 4, shall be
modified to extend from January 1, 2012 to December 31, 2013.

 

2.              Subject to approval by the Company’s Board of Directors, the
Company will grant an additional nonstatutory stock option to purchase 3,000
shares of the Company’s common stock, with an exercise price per share equal to
the fair market value at the time of grant.  Such shares will vest at the rate
of 1/24th of the total number of shares on each monthly anniversary of the
vesting commencement date of January 1, 2012, based upon the Advisor’s continued
service to the Company, as provided in the Agreement and as specified in the
Stock Option Agreement between the Company and Advisor.

 

3.              All other terms and conditions set forth in the Agreement remain
in full force and effect.

 

IN WITNESS WHEREOF, the Parties have signed this Amendment as of the Effective
Date.

 

 

ANACOR PHARMACEUTICALS, INC.

LUCY SHAPIRO, PH.D.

 

 

 

 

By:

/s/ Lucy O. Day

 

/s/ Lucy Shapiro

 

 

 

 

Name:

Lucy O. Day

 

Name:

Lucy Shapiro, Ph.D.

 

 

 

 

 

Title:

VP Finance

 

Title:

Advisor

 

 

 

 

 

Date:

July 17, 2012

 

Date:

July 16, 2012

 

--------------------------------------------------------------------------------
